                Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 1 of 26




  Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                                           UNITED STATES DISTRICT COURT
                                                                                for the
                                                                              District of   ~ ~ ..."51-J°ll..I'; "-
                                                                                      Division


                                                                                  )         Case No.
                                                                                  )                            (to be filled In by the Clerk's Office)
                                                                                  )
                               Plalntljf(s)
  (Write the fall name ofeach plaintiff who is filing this complaint.             )
  If the names ofall the plaintiffs cannot flt in the space above,                )
  please write "see a/Jached" in the space and attach an additional               )
  page with the fall list ofnames.)                                               )
                                    -v-                                           )                                     F ILED
                                                                                  )                                   SCRANTON
   U r-. ~<.vJ \            (\..,   vl, 0v~ PA~ b C                               )
                                                                                  )
°1) r. \1 We~\..-         Po..I'\ J ~ "-                                          )
                                                                                                                       OEC05 2019
                              Defendant(s)
  (Write the fall name ofeach defendant who Is being sued. Jfthe
  names ofoil the defendants cannot flt In the space above, please
                                                                                  )
                                                                                  )                         PER_---1~~e-:-:--==:-:­
                                                                                                                  DEPUTY CLERK
                                                                                  )
  write "see attached" In the space and attach an additional page
  with the fall list ofnames. Do not include addresses here.)



                                    COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                   (Prisoner Complaint)


                                                                              NOTICE

      Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
      electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
      security number or full birth date; the full name of a person known to be a minor; or a complete financial account
      number. A filing may include only: the last four digits of a social security number; the year of an individual's
      birth; a minor' s initials; and the last four digits of a financial account number.

      Except as noted in this fonn, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
      other materials to the Clerk's Office with this complaint.

      In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
      fonna pauperis.




                                                                                                                                                         Page I of It
               Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 2 of 26




Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)

I.        The Parties to This Complaint

          A.         The PlaintifT(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name
                           All other names by which
                           you have been known:
                           ID Number
                           Current Institution
                           Address

                                                                                                             e,__
                                                                                                         State            Zip Code

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (ifknown) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name
                           Job or Title (if known)
                           Shield Number
                           Employer
                           Address

                                                                                          City           State            Zip Code

                                                                            ~ Individual capacity   ~ Official capacity

                     Defendant No. 2
                           Name
                           Job or Title (if known)
                           Shield Number
                           Employer
                           Address
                                                                            t   n~ y1( .,l(g,           pA
                                                                                          City           State            Zip Code

                                                                            ~ Individual capacity   ~ Official capacity



                                                                                                                                 Page2 of 11
               Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 3 of 26




Pro Se 14 {Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)


                      Defendant No. 3
                            Name                                                 N/A
                                                                                  ,
                            Job or Title (Ifknown)
                            Shield Number
                            Employer
                            Address

                                                                                        City                    State              Zip Code

                                                                             0   Individual capacity       0   Official capacity


                     Defendant No. 4
                            Name
                            Job or Title (Ifknown)
                            Shield Number
                            Employer
                            Address

                                                                                        City                    State              Zip Code

                                                                             0   Individual capacity       D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (197J) , you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check a/I that apply):

                     D Federal officials (a Bivens claim)
                     ~ State or local officials (a § 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                                         ""'8 .re.     ,A l"\S-..-.. d...        v ~ ( " s -1- /t      .


          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                                          Page3 of II
               Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 4 of 26




Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.                             f
                                                                L                          ,:=            p~(~\
                              .\ ~~ -\'e>            ~ of .:=.~ ~~ '-~e
                       r   ()-1
                            ~Q.GI'\
                                             -
                                            ~\~/\Ot,
                                                           ~        ....U
                                                                            I~   5 <L.q .. ,; ~
                                                                                                 or

                                                                                                 1
                                                                                                     \J'1 .t:,. o~ f .:~\

III.      Prisoner Status

          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
         D            Pretrial detainee

         D           Civilly committed detainee

         D           Immigration detainee

          ~          Convicted and sentenced state prisoner

         D           Convicted and sentenced federal prisoner

         D           Other (explain)

IV.     Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.




                                                           '
        B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.



                         S'       c_   I

                                                                                                                            Page4 of 11
              Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 5 of 26




Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



         C.           What date and approximate time did the events giving rise to your claim(s) occur?




         D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)

                    '"!>~~..,..~~-\ ~~.,_,~ IS tk ~s "!- Gl~h-;l-u...\ 5'1'.,/'~J ~r
                   ~ \ ) ~ ~ (),.Jv'~ '-"- "-> r:rvAJ st+-~ ()+- ~ d.e...-Lv,..: 1 of-
                   H~~l ~ lv-J<- 5 e:, v1""l-L, e;ftj ~-1 ~ ~ lvl~l .. :.....1 ('.!~~~·;
                   ~ ~ ~ . . "~. .~ r~ c.~-~~ "{",...,.iJ ~~ ., f ~ 'A<-f e
                              (.)..\vcw\,.:'" . \) r. Qv....r.~"i'-' \'s ~ Mc:.,~'t.-.,._,l '\>it~{....,...
         ';Y SG+.~,,.~w.'\~                   W"~      v"-.Si1'.s      ~      ~'t'!> ~<..,....,. f° '~('>"~\,\..e..      f-,.R_                                l(l..J',,.__·
V.       Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.           f\                              '
                                                                                 1/:,...      "" G(,,s \..vc.-s        ~ ~p 1 c:z. s ~ 1 ~   ri
                          ~v-...r.       l ' /"   """'"'I      "''v>~&...~·' \ $ V'                               I                               (


                   P...."''i-~~-\ I I ;u...,_,. 6P..~?                               J   Ee 1..~ c.. I                rrv ('~\u5 c, rr~~s-15 I
                                                                                                                                       t
                (\, V\.   ~     Y)   ~ k~c. $.J~~t                          "'<-lS       ~~          p,.    0     ~I ~"'2. '



Vl.      Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

            1 _,_, _1 -Tr',"-\                    , c     •""'f ._ \ 0 .J"" J"""'..\.,                      {-o           Tr.,.,__ -t         <>-Yd      pr~ v\k




                                                                                                                                                  PaaeSof II
               Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 6 of 26




Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



VU.      Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Refonn Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shaJI be brought
         with respect to prison conditions under section 1983 of this title, or any other PederaJ law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     ~es
                     0No
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).




         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     E3(ves
                     0 No
                     D Donot know
         C.          Does the grievance procedure at the jail, prison, or other correctionaJ facility where your claim(s) arose
                     cover some or all of your claims?

                     Sves

                     D Donotknow
                     If yes, which clairn(s)?




                                                                                                                          Pagc6of J I
              Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 7 of 26




Pro Se 14 (Rev. 12116) Complaint for Violation ~fCivil Rig)lts (Prisoner)



         D.          Did you file a grievance in the j ail, prison, or other correctional facility where your claim(s) arose
                     concerning the facts relating to this complaint?




                     If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?




         E.          If you did file a grievance:

                     1.    Where did you file the grievance?




                     2.    What did you claim in your grievance?




                     3.    What was the result, if any?




                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level ofthe grievance process.)




                                                                                                                         Page 7 or 11
              Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 8 of 26




Pro Se 14 (Rev. 12116) Comglaint for Violation of Civil Rig)lts (Prisoner)



         F.           lfyou did not file a grievance:

                      1.    If there are any reasons why you did not file a grievance, state them here:




                     2.     lfyou did not file a grievance but you did infonn officials of your claim, state who you informed,
                            when and bow, and their response, if any:




                                                                             N\~
         G.          Please set forth any additional infonnation that is relevant to the exhaustion of your administrative
                     remedies.




                     (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                     administrative remedies.)

VIII. Previous Lawsuits

        The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court oftbe United States that was dismissed on the grounds that it is frivolous,
        malicious, or fai ls to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 191S(g).

        To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?




        If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                       Page 8 of 11
              Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 9 of 26




Pro Se 14 {Rev. 12116} Complaint for Violation of Civil RiglllS (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     0       Yes

                     isg     No


         B.           If your answer to A is yes, describe each lawsuit by answering questions l through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff{s)
                            Defendant(s)

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)
                                                                               N   {_A

                     3.     Docket or index number



                     4.     Name of Judge assigned to your case



                     S.     Approximate date of filing lawsuit



                     6.     Is the case still pending?

                           Oves
                           0No

                            If no, give the approximate date of disposition.             r...J I
                                                                                             I
                                                                                                   A
                     7.     What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




         C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?



                                                                                                                        Page9of ll
              Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 10 of 26




Pro Se 14 (Rev. 12116) Complaint for Violation or Civil Rights (Prisoner)

                     !)rves
                     0      No


         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (Ifthere is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                     2.     Court (iffederal court, name the district;              ifstate court, name the county and State)




                     3.     Docket or index number
                                                        1 -: tu -           c v - I S ~ 'i
                     4.    Name of Judge assigned to your case
                                                                             ~.::> /"\   •   ~ l...v :-"'   k   cl   s ".K:..
                     5.    Approximate date of filing lawsuit
                                                                            q_j(LtD

                     6.     Is the case still pending?

                           O ves
                           ~No
                           If no, give the approximate date of disposition

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                                Paae 10 or II
            Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 11 of 26




Pro Se I 4 (Rev. I2116) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, infonnatfon,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11 .


         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where cas~related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff
                      Prison Identification #
                      Prison Address

                                                                             City            State          Zip Code


         B.           For Attorneys

                      Date of signing:                            (V ( ~

                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Address

                                                                             City            State          Zip Code

                      Telephone Number
                      E-mail Address




                                                                                                                       Page I I of I I
       Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 12 of 26



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF                               FILED
                                  PENNSYLVANIA                                     SCRANTON
                                                                                    DEC 05 2019
                                           Civil Action
                                                                           PER_        --+
                                                                                         JA
                                                                                          - H-
                                                                                             1?__
Kelvin SUTTON,                                                                        DEPUTY CLERK
       Plaintiff                                       Case No.
                                                               I~ I   f-- G f; -   c{) (J f-o
      -Vs-
                                                     : JURY TRIAL DEMAND
Dr. Paul Noel, Pennsylvania Department of
Corrections, Bureau of Health Care Services and:
Dr. Haresh Pandya, Treating Physician/Medical :
Director at S.C.I. Frackville, et al.,
         Defendants


                                              COMPLAINT

                                             JURISDICTION

l. This is an Action for monetary relief for Violations of the Eighth and Fourteenth
Amendments of the United States Constitution pursuant to 42 U.S.C. Subsection 1983, and
Pennsylvania Law prohibiting Medical Malpractice.
2. This Court has Jurisdiction pursuant to 28 U.S.C. SS 133 l(A)(3) and (4), and it also has
Supplemental Jurisdiction under 28 U.S.C. SS 1367(a) to adjudicate State Law Claims.
3. This Court is the appropriate venue pursuant to 28 U.S.C. SS 1391 (b)(2) because the events
and omissions giving rise occurred in the Middle District Of Pennsylvania.


                                                PARTIES


4. Kelvin SUTTON, is a Fifty-eight(58) year old male currently incarcerated in the custody of
the Pennsylvania Department of Corrections(DOC) confined at S.C.I. Frackville, for over ten( I 0)
years Plaintiff suffered from Chronic Hepatitis C, a Viral Infection of the Liver that caused him
cirrhosis, diminished platelet counts, dermatitis secondary to his Hep C, Fatigue and an elevated
        Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 13 of 26



risk of Hepatocellular Carcinoma. More than three(3) years ago Plaintiff requested Treatment

with anti-viral medications that would cure his disease, but the Defendants Denied that

Treatment, causing Plaintiffs Condition to Worsen and Exposing him to an excessive risk to his

future Health.

5. Defendants paul Noel, M.D. is the Chief of Clinical Services for the DOC's Bureau of health

Care Services (BHCS).     In that capacity, he has oversight over the delivery of Health Care

Services Inmates within the DOC. In addition, Dr. Noel sits on the Hepatitis C Protocol and

makes decisions concerning which Inmates will receive Hepatitis C Treatment. He is sued in his

individual capacity for Damages. At all times relevant hereto Defendant Noel acted under Color

of State Law.

6.   Defendant Dr. Haresh Pandya is the Treating Physician at SCI frackville.         He was the

Physician responsible for plaintiffs Health Care. He is sued in his individual capacity for money

damages. At all times relevant hereto the Defendant acted under Color of State Law.

                                     STATEMENT OF FACTS

Hepatitis C

7. Hepatitis C (HCV) is a Virus that infects cells of the Liver. Approximately 75-85 percent of

individuals infected with HCV will develop chronic Hepatitis C, causing progressive inflamation

of the liver. 1

8. Inflamation caused by the Virus can lead to scarring, known as Fibrosis, and extreme scarring,

known as Cirrhosis, both of which affect Liver Functioning.



1 Center for Disease Control and Prevention, Hepatitis C FAQ for Health Professional, accessed
at: https://www.cdc.gov/hepatitis/hcvfag.htm.
       Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 14 of 26



9. One of the ways Liver Inflammation is measured is on the Metavir Scale. On that Scale FO

means no Fibrosis and F\./ means Cirrhosis.

10. Chnonic Hepatitis C Patients with any Liver Scarring, i.e. greater that FO are at a greater risk

of rapi ddisease progression.

11 : At least twenty percent of Chronic Hepatitis C Patients, and perhaps as high as fifty percent,

will develop Cirrhosis.2

12.   Approximately 11 - 19% of those who develop Cirrhosis will go on to develop Liver

Cancer. 3

13. In the United States, Hepatitis C causes more Deaths than all other Infectious diseases

combined. 4

14.   Chronis Hepatis C causes complications outside of the Liver, including Anemia and

Diabetes.

15. Between 20 - 40% of Chronic Hepatitis C Patients have Cutaneous (Skin) manifestations

from the Disease. Among them are the relatively rare conditions of Lichen Planus and Necrolytic

Acral Erythema (NAE), and more common ones such as Psoriasis, Eczema and Pruritus

(persistent itching).

16. In or around 2013, New Anti-Viral Drugs became available. These Drugs have a 90-95%

Cure Rate and few, if any, side effects. These Drugs, two of which are Harvoni and Sovaldi,

have become the Standard of Care in the Medical Community.


2 Cutaneous Manifestations of Hepatitis C, Schwartz, et al., accessed at:
https://emedicine.medscape.corn/article/1134161-overview#a2.
3Jd.
4 Centers for Disease Control and Prevention.(20 16, May 4). Hepatitis C Kills More Americans

than Any Other Infectious Disease CDC Online Newsroom \ CDC.                     Accessed at:
https://www.cdc.gov/media/releases/20 16/pO 504-hepc-mortality.html.
        Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 15 of 26



17. Because of the numerous benefits of Early Treatment, the American Association for the

Study of Liver Diseases (AASLD), recommends that everyone with Chronic Hepatitis C be

Treated with those Anti-Viral Drugs irresprective of the Disease Stage on the Metavir Scale or

Prognosis for Progression.

18. The Center for Disease Control (CDC) has issued its own Guidelines that state that the

Guidelines Issued by the AASLD are the Standard of Care for the Treatment of Hepatitis C.

Hepatitis C and the Policy of the Pennsylvania DOC

19. The Pennsylvania Department of Corrections (DOC), through its Bureau of Health care

Services is charged with delivery of necessary Medical Care to Inmates under the Jurisdiction of

the DOC.

20. There are al least 5,400 Inmate Prisoners under the Jurisdiction of the DOC who have active,

i.e. Chronic, Hepatitis C.

21. In 2013, when the current Anti-Viral Drugs became available, the DOC, through its Bureau

of health Care Services and under the Direction of Defendant Noel, ceased Treating all Inamtes

in the Custody of the DOC who have Active, i.e. Chronic, Hepatitis C.

22. This Policy continued under the direction of defendant Noel throughout 2014 and most of

2015.

23. In late 2015, Defendant Noel formulated and adapted a Medical Protocol concerning

who would be treated and Not Treated with Hepatitis C Anti-Viral Drugs.

24.     The Hepatitis C Protocol was added as Appendix 16-B tothe Access to Health Care

Procedure Manuel of the Department of Corrections and is part of the DOC Policy Statement

13. 1.1 entitled "Management and Administration of Health Care".

25.     Under that Policy, only Inmates with decompensated Cirrhosis with Esophageal
      Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 16 of 26



Varices were authorized to receive the Anti-Viral Drugs.

26. When the Disease has advanced to decompensated Cirrhosis with Esophageal Varices,

a person has already suffered irreversible damage to their Health and is at Grave Risk of

Death.

27. In addition, before the Disease has progressed to that stage, individuals suffering from it

have Suffered Irreversible Damage to their Liver, Decreased Liver Function, and are at a

significantly Higher Risk of Developing Liver Cancer.           Many also Suffer Extra Hepatic

Manifestations of the Disease that adversely affect Quality of Life.

28. On August 31, 2016, the Honorable Judge Robert Mariani of the Federal Court for the

Middle District of Pennsylvania held that the DOC's Hepatitis C Protocol Constituted Del iberate

Indifference to the Serious Medical Needs of Incarcerated Patients with Hepatitis C, because it

"fails to provide Treatment for Hepatitis C through the Administration of DAA Medications such

as Harvoni, Sovaldi and Viekira Pak until an Inmate... has progressed to the Stage of Advanced

Compensated Cirrhosis or Early Decompensated Cirrhosis Manifested by Esophageal Varices.

The Court found that the interim Hepatitis C Treatment Protocol presents a Conscious Disregard

of a Known Risk of Advanced Cirrhosis and Death by Esophageal Hemorrhage." Abu-Jamal v.

Wetzel, 2016 WL 4574646, *9 (M.D.Pa.2016).

29. Despite SUTTON's Medical Records indicating that he likely suffered Cirrhosis, he has been

Denied Hepatitis C Treatment from 2013 to the Present.

30.   The Protocol delegates determinations as to who will be Treated to the Hepatitis C

Treatment Committee.

31. Defendant Noel as BHCS Chief and member of the Hep C Treatment Committee is the

Principal decision-Maker as to who will or will not receive Treatment for their Hepatisis C.
       Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 17 of 26



32. This Policy was adopted and implemented by Defendant Noel even though he knew that

denyingTreatment to Inmates who did not fall under the Protocol had no Medical Justification,

causes harm to those Inmate's Health and places them at risk of Death.

33. Defendant Noel adopted and implemented this Protocol knowing that the Standard of Care in

the Community, as articulated by the AASLD and CDC, is to Treat all who have Chronic

Hepatitis C.

43. After Judge Mariani's decision of August 31, 2016, in which he found the DOC's Hepatitis C

Protocol Unconstitutional under the Eight Amendment but Denied Relief on procedural grounds,

the DOC revised its Protocol.

35. The current Protocol has been adopted as Section 20 of the DOC's 13.2. l Access to Health

Care Procedures Manual.

36. The Policy stil denies Treatment until a Patient has developed Cirrhosis.

37. Although Plaintiff has Cirrhosis, as well as a diminished Platelet Counts (a sign of Disease

Progression), he has continously been Denied Treatment under this revised Protocol.

38. On January 3, 3017, Judge Mariani found that the revised Protocol Violated the Eighth

Amendment and he Granted plaintiffs injunction for treatment with the direct-acting antiviral

medications. Abu-Jamal v. Wetzel, 2017 WL 34700 (M.D.Pa. 2017).

39. This current Protocol remained in effect and is administered and enforced by Defendant Noel

and Defendant Pandya as the Doctor at SCI Frackville despite a Federal Court holding it

Unconstitutional.

                                 The Plaintiffs Medical Care

40.   Kelvin Sutton's history in the DOC, extending back more than twenty years, includes

extensive documentation of his Chronic Hepatitis C infection.
       Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 18 of 26



41. Kelvin Sutton entered DOC Custody in March 1994, and since on or around 2007 he has

been noted as having Chronic Hepatitis C.

42. No Treatment has ever been provided.

43. In 2015, SCI Frackville Medical Staff knew that Mr. Sutton's Viral Load exceded over Three

Million(3,000.000), but failed to provided any follow-up Care or Treatment.

44.    Mr. Sutton's Diagnostic Findings have been repeatedly Noted throughout His Medical

Records up to the Present.

45. Diminished Platelet Counts below 140 are a sign of Disease Progression for Hepatitis C

Patients.

46. It is especially important to treat Hepatitis C Patients with abnormally Low platelet Counts

as they are at greater Risk of Medical Harm, accelerated Disease Progression, Cirrhosis, as well
                                         .
as anemia and Resultant Complications.

47. Mr. Sutton consistetly had Platelet Counts of less than 140, indicating an Abnormally low

Level, but received no Care orTreatrnent, despite this Clear Indication of a need for Treatment,

the DOC refused Treatment pursuant to its Hepatitis C Protocol.

48'.   Mr. Sutton also suffers from Ezcema and Atopic Dermatitis, a common symptom of

Hepatitis C.

49. DOC Medical Records for Mr. Sutton indicate that Defendants Noel and Pandya knew that

Mr. Sutton suffered from Cirrhosis caused by his worsening Hepatitis C Infection yet they

refused to Authorize Treatment.

50.    Mr. Sutton requested Score and numbers in December 20 18, but the DOC refused,

responding that Plaintiff seek information from his Attorney.
         Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 19 of 26



51. The Child-Pugh5 score is Critical, in that it indicates the level of Cirrhosis, as well as a

HALT-C score6 which also indicates Cirrhosis, and on December 18, while being seen by the

Medical Director, Nurse Practitioner Nelson Iannuzzi entered the Examination Room and went

over the numbers from his head, expressing that he likes to compute them that way and went on

to say that my Numbers are around 4 to 5, which indicates the liklihood I have Cirrhosis.

52. With a FIB-4 score of 4, meaning I have at least "advanced Fidrosis."7

53. When the DOC issued its first Hepatitis C Protocol to permit Treatment with the New

Direct-Acting Antiviral Medications for Hepatitis C, the only Patients Specificly Authorized for

Treatment were those with Cirrhosis and Esophagel Varices.

54. The reasoning given by Defendant Pandya for Plaintiffs Non-treatment was that he was "Not

Sick Enough."

55.    Defendant Noel explicitly Denied Plaintiff Treatment when his case was forwarded to

Central Office in 2018.

56. The DOC has not enacted Policies and Protocols requiring that individuals with Chronic

Hepatitis C, such as Plaintiff, automatically receive Necessary Treatment.

57. Defendants Noel and Pandya withheld Treatment to Plaintiff, exposing him to Medical

Injury and Risk of Further Harm, up to and including Death.          Both Defendants knew that

Denying Hepatitis C Treatment exposes Patients to Increase Risk of Cirrhosis, Liver Failure,

Development of Varices, Circulatory Problems, Anemia, Ascites, Liver Cancer and eventually

Death.


5The  Child-Turcotte-Pugh score is a measurement that tracks the severity of Cirrhosis. According
to the DOC's Hepatitis C Treatment Protocol, a score of a scale of 5 indicates the Patient has
compensated Cirrhosis.
6The HALT-C score measures the probability on a scale of 0-100 that a Patient already has

Cirrhosis of the Liver.
7 "[A Fib-4.3.25 would have a 97% specificity and a Positive Predictive Value of 65% for
       Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 20 of 26



Advanced Fibrosis." http://www.hepatitisc/clinical-calculators/fib-4.


58. Plaintiff was Denied Medically Necessary Treatment, to wit, the Anti-Viral Medications, due

to this Policy and the Actions of the Defendants Noel and Pandya formulating, implementing,

and enforcing it.

59.   Defendant Pandya knew the necessity of Treating Plaintiff with the New Medications

because their efficacy is obvious and Plaintiff already Developed Cirrhosis. He acquiesced in the

Policy of the DOC and Defendant Noel in Denying Necessary Medical Care and Treatment to

Plaintiff.

60. Defendants Noel and Pandya know through correspondence from Plaintiff, requests made by

the Plaintiff, and Plaintiff's own DOC Medical Records, that their refusal to provide Plaintiff

with the Anti-Viral Medications caused plaintiff Suffering, Irreversible Damage to his health, and

places Plaintiff at increased Risk of Liver Cancer and Death.    . Defendants knowingly played

with Plaintiff s Health and his Life, putting Plaintiff ar Risk of Dying from Complications of

Hepatitis C.

61. Plaintiff never as much received an Asprin for his Hepatitis C, and visited the Hepatitis C

Clinic under the Care and Supervision of Dr. Pandya on numerous occasions asking to be

Treated for his Hepatitis C.

62. Treatment has been Denied without Medical Reason even though Plaintiff's Medical Records

indicate taht Plaintiff has Hepatitis C and Cirrhosis and as such is eligible for Treatment as a

matter of DOC Policy.

63. The DOC'S refusals to treat Plaintiff has caused Plaintiff to have ongoing and Irreversible

Health Problems.

64. Plaintiff has Liver Damage and Cirrhosis.
      Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 21 of 26



65. Plaintiff has Developed a Rash, a common extrhepatic manifestation of Hepatitis C.

66. The decline of Plaintiffs health has caused him pain and suffering.

67. Plaintiff is now at a much Higher Risk of developing Liver Cancer due to his treatment being

delayed for more than three(3) years without Medical Justification, allowing the Disease to

Progress, placing Plaintiff at a Higher Risk for developing Hepatocellular Carcinoma.

68. Plaintiff will have to live with the Risks associated with Decreased Liver Funcion and the

Risk of Liver Cancer for the rest of his life.

69. All of these Injuries and Risks were made substantially worse by the Defendants refusal to

Treat Plaintiff for years despite his qualifying for Treatment under the standard of Care for

Hepatitis C Treatment.

70. Defendant Pandya and Noel demonostrated Intentional Disregard to Plaintiffs current and

future Health b_9 allowing his Hepatitis C Infection to progress and worsen despite a known, safe

and effective Cure being Available. Defendants have Exposed Plaintiff to an increased Risk of

Liver Cancer and Mortality.

71. In fact, according to Official DOC Death Records obtained via a Right-To-Know request

approximately 40 Inmates Died in DOC Custody in 2015 and 2016 from Hepatitis C, Internal

Hemorrhage caused by Esophageal Varices, End Stage Liver Disease, or Liver Cancer.

72. Hepatitis C is the Leading Cause of both end-stage Liver Disease and Liver Cancer.

73. These Deaths occurred at a time when the DOC was PROVIDING NO TREATMENT FOR

HEP ATITIS C to anybody, or else denying it to such an extent that people were left to Die from a

Curable Illness.

74. Plaintiff suffered permanent damage to his Health and His Life was put in Danger by the

Defendants Failure to provide Medically Necessary Hepatitis Treatment.
      Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 22 of 26



75. As the Direct, Proximate, and Factual Result of the Conduct of the defendants, the Plaintiff

has suffered the following Damages:

        a)      Plaintiff has suffered physically and mentally by being forced to endure a Curable
                Condition;

        b)       Plaintiff has fear of cancer and shortened life expectancy;

        c)       Plaintiff's health may be permanently impaired and he has increased risk of
                 terminal cancer;

        d)      Plaintiff has unnecessarily endured great pain, suffering, inconvenience,
                embarrassment, mental anguish, emotional and psychological trauma;

        e)      Plaintiff may be required in the future to incur expenses for medical treatment
                and care, medical supplies, medicines and other attendant services;

        t)       Plaintiff may sustain a loss in earning capacity;

        g)      Plaintiffs general health, strength and vitality have been impaired;

        h)      Plaintiff has been and may in the future be unable to enjoy the various pleasures
                of life;

        i)      Plaintiff has in the past, and may continue in the future, to experience severe
                pain and suffering; and

       j)       Plaintiff will be required, and may continue in the future, to be treated with
                various medical providers, physicians, surgeons, nurse practitioners and
                physical therapists.


                                        CAUSE OF ACTION

     Count 1 - Deprivation of Eight Amendment Right to ~edical Care For Hepatitis C

             (Against Defendants Dr. Noel and Dr. Pandya in their individual Capacities

                                         for Moetary Relief.)

76. Plaintiff re-alleges paragraphs 1-75 as if fully stated herein.

77. Defendants Noel and ?andya at SCI Frackville Violated Plaintiffs Eight Amendment Right
'          Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 23 of 26



     to be freee from Cruel and Unusual Punishment through their Deliberate Indifference to

    Plaintiffs Chronic Hepatitis C. Through Enactment and Enforcement of a Hepatitis C Protocol

    that Denied Medically Necessary Treatment to Plaintiff. These Defendants Failed to Treat his

    Chronic Hepatitis C for more than Three years, Exposing Plaintiff to an Excessive Risk and

    Harm to his Health, Causing Plaintiff Serious Injuries, Pain, Suffering and Risk of Death.

    Plaintiffs Injuries and Damages were a Direct and Proximate result of the Acts and Omissions of

    Defendants in the following ways:

            aa.     In Failing to Adapt, Maintain or Follow Policies or Practices with regard to

                            Diagnosing, Assessing, Treating or Providing for Medical Care of

                            Incarcerated People in DOC Custody;

            bb.     Systemically, Regularly and Continuously Delaying the Proper Treatment of

                    Plaintiffs Condition;

            cc.     In Failing to properly Follow Up with Plaintiff in light of his Repeated Medical

                    Request, Symptoms and Complaints;

            dd.    In Failing to Give Significance to t~e Findings and or Diagnoses involved in

                   Plaintiffs Care and Treatment;

             Count II - Medical Malpractice for Failure to Treat Plaintiffs Hepatitis C

    78. Plaintiff re-alleges paragraphs 1 - 75 as if fully stated herein.

    79. Defendants Noel and Pandya were Negligent in their Handling of Plaintiffs Conditiion as

    described above and Failed to Provide Medical Care in accordance with the Applicable Standard

    of Care within the Medical Profession.

    80.   Defendants Noel and Pandya were Negligent m Assisting the DOC to Develop and

    Implement a Policy of Treatment at odds with the Reasonable Standard of Medical Care in the
      Case 1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 24 of 26



Community.
81. Plaintiff's Injuries, including Decreased Liver unction, Anxiety, Depression, Risk of Cancer,
the Conditions listed above and other Symptoms were Directly, Proximately and Factually
Caused by the Negligence of Defendants in the Manner Described Above.


                              PRAYER FOR RELIEF


WHEREFORE, Plaintiff, Kelvin SUTTON, request that this Honorable Court Grant the
Following Relief:


       A. Award Compensatory and Punitive Damages;
       B. Award Attorney Fees, Litigation Expenses and Cost;
       C. Any Further Relief as the Court may Deem Just and Proper.



                                            Respectfully submitted,



Dated: December 2, 2019
                                            Kelvin SUTTON, Pro Se
                                            #CK 4013 lscifrackville
                                            1111 Altamont Blvd
                                            Frackville, PA 17931
                                           ,NMATE MAll
Case 1:19-cv-02080-CCC-CA Document 1 Filed
                                         PA12/06/19   Page 25 of 26
                                           DEPT OF CORRECTIONS



       Kelvin Sutton
       Reg. No. CK-4013
       SCI-Frackville
       SPECIAL MAIL-OPEN ONLY IN THE
       PRESENCE THE INMATE
       1111 Altamont Blvd
       Frackville, PA 17931




                                                                OFFI C~ O F THE CL.ERK
                                                     UNITED STATES DIST RIC T C OURT
                                                       MIOOLE D ISTRICT OF PENNSYLVANIA
                                                  WIWAM J . NE.A LOH fl"EDER.A L BLOG     a V.S   COURTl-K>USE
                                                           23.5 NORTH WASHINGTOt.f AVENUE
                                                                      P.o. eox   1 1 •~
                                                             SCRANTON, PA t8.5C1 · 11 48
              Case
\;""~ {t~""tr >     1:19-cv-02080-CCC-CA Document 1 Filed 12/06/19 Page 26 of 26
                1 l\M~

     R.l}..,+ Jr I '     [-0 ~~/

                                   IN THE UNITED STATES DISTRICT COURT
                                        FOR THE MIDDLE DISTRICT OF
                                              PENNSYLVANIA
                                                                                           FILED
                                                                                         SCRANTON

                                                    Civil Action
                                                                                            DEC 05 2019
                                                                                    PER _     __._l:Z
                                                                                                   --"4F_ __
          Kelvin SUTTON,                                                                      DEPUTY CLERK
                 Plaintiff                                      Case No.

                  -Vs-
                                                                JURY TRIAL DEMAND
          Dr. Paul Noel, Pennsylvania Department of
          Corrections, Bureau of Health Care Services and:
          Dr. Haresh Pandya, Treating Physician/Medical :
          Director at S.C.I. Frackville, et al.,
                   Defendants


                                                   COMPLAINT

                                                 JURISDICTION

          1. This is an Action for monetary relief for Violations of the Eighth and Fourteenth
          Amendments of the United States Constitution pursuant to 42 U.S.C. Subsection 1983, and
          Pennsylvania Law prohibiting Medical Malpractice.
         2. This Court has Jurisdiction pursuant to 28 U.S.C. SS 133 l (A)(3) and (4), and it also has
          Supplemental Jurisdiction under 28 U.S.C. SS 1367(a) to adjudicate State Law Claims.
          3. This Court is the appropriate venue pursuant to 28 U.S.C. SS 1391 (b)(2) because the events
         and omissions giving rise occurred in the Middle District Of Pennsylvania:
                                                     PARTIES
         4. Kelvin SUTTON, is a Fifty-eight(58) year old male currently incarcerated in the custody of
         the Pennsylvania Department of Corrections(DOC) confined at S.C.I. Frackville, for over ten( l O)
         years Plaintiff suffered from Chronic Hepatitis C, a Viral Infection of the Liver that caused him
         cirrhosis, diminished platelet counts, dermatitis secondary to his Hep C, Fatigue and an elevated
